20 So.3d 904 (2009)
CITY OF KEY WEST TREE COMMISSION, Petitioner,
v.
Radim HAVLICEK, d/b/a Havlicek Tree Stump Grinding, Respondent.
No. 3D09-1595.
District Court of Appeal of Florida, Third District.
September 16, 2009.
Shawn D. Smith, City Attorney, and Larry R. Erskine, Chief Assistant City Attorney, for petitioner.
Lee Robert Rohe, Tallahassee, for respondent.
Before COPE, LAGOA, and SALTER, JJ.
PER CURIAM.
The Tree Commission of the City of Key West seeks a writ of certiorari directed to a Monroe County Circuit Court order granting certiorari with respect to a Special Magistrate's verbal ruling on a discovery issue. We grant the Commission's petition; the circuit court had no jurisdiction to review an oral order. See Fla. R.App. P. 9.100(c)(1) (time for petition for certiorari runs from rendition of an order); Fla. R. Civ. P. 1.630 (same); Fla. R.App. P. 9.020(h) (defining "rendition"). Based on the Magistrate's comments at the hearing, the Magistrate's view may have been that if the Magistrate conducts a trial de novo, then the claim of error before the Tree Commission is immaterial. The Magistrate should enter a written order, and without it, the circuit court has no jurisdiction.
Petition granted; order quashed.